Exhibit [Cooper Cameron Building] LEASE AGREEMENT between BELTWAY ASSETS LLC, a Delaware limited liability company, as Lessor, and COOPER CAMERON CORPORATION, a Delaware corporation, as Lessee Dated as of November 19, 2002 APPENDIX 1 Definition SCHEDULE A Desription of Land SCHEDULE B Lease Data SCHEDULE C Certain Definitions SCHEDULE D Permitted Encumbrances SCHEDULE E Trade Fixtures SCHEDULE F Subordination, Non-Disturbance and Attornment Agreement SCHEDULE G Estoppel Letter SCHEDULE H Description of Excess Land THIS LEASE, dated as of the date specified in Item 1 of Schedule B (as amended from time to time this "Lease"), between the Lessor specified in Item 2 of Schedule B ("Lessor"), having an office at the address set forth in Item 2 of Schedule B and the Lessee specified in Item 3 of Schedule B (herein, together with any Person succeeding thereto by consolidation, merger or acquisition of its assets substantially as an entirety, called "Lessee"), having an address at the address set forth in Item 3 of Schedule B,, both parties intending to be legally bound. Capitalized terms not otherwise defined when they first appear are defined in Appendix I. 1. Demise; Title; Condition. 2. (a)Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, subject to the terms hereof, all of Lessor's right, title and interest in the Leased Property. (b)Lessee has examined the Leased Property and Lessor's title thereto, and has found the same to be satisfactory. Lessee shall in no event have any recourse against Lessor for any defect in Lessor's title to the Leased Property or any interest of Lessee therein. (c)LESSOR LEASES THE LEASED PROPERTY TO LESSEE IN ITS PRESENT CONDITION, AND LESSEE ACCEPTS THE LEASED PROPERTY "AS IS" AND "WHERE IS", AND LESSOR MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED PROPERTY OR THE LOCATION, USE, DESCRIPTION, DESIGN, MERCHANTABILITY, FITNESS FOR USE FOR A PARTICULAR PURPOSE, CONDITION OR DURABILITY THEREOF, OR AS TO QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN OR ENVIRONMENTAL CONDITION THEREOF; AND ALL RISKS INCIDENTAL TO THE LEASED PROPERTY SHALL BE BORNE BY LESSEE. LESSOR SHALL NOT HAVE ANY RESPONSIBILITY OR LIABILITY WITH RESPECT TO ANY DEFECT OR DEFICIENCY OF ANY NATURE IN THE LEASED PROPERTY OR ANY PORTION THEREOF, WHETHER PATENT OR LATENT AND LESSOR SHALL NOT HAVE ANY RESPONSIBILITY OR LIABILITY FOR ANY DIRECT OR INDIRECT DAMAGE TO PERSONS OR PROPERTY RESULTING THEREFROM OR FOR LESSEE'S LOSS OF USE OF THE LEASED PROPERTY OR ANY PORTION THEREOF OR ANY INTERRUPTION IN LESSEE'S BUSINESS CAUSED BY LESSEE'S INABILITY TO USE THE LEASED PROPERTY OR ANY PORTION THEREOF FOR ANY REASON WHATSOEVER. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN NEGOTIATED AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION BY LESSOR OF, AND LESSOR DOES HEREBY DISCLAIM AND LESSEE DOES HEREBY WAIVE, ANY AND ALL WARRANTIES BY LESSOR, EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED PROPERTY OR ANY PORTION THEREOF, WHETHER ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LEGAL REQUIREMENT NOW OR HEREAFTER IN EFFECT OR OTHERWISE. (d)Subject to the provisions of this paragraph (d), Lessor hereby assigns, without recourse or warranty whatsoever, to Lessee, all Warranties and Permits. Such assignment shall remain in effect until the expiration or termination of this Lease and thereafter shall be null and void. Lessee shall notify in writing each Governmental Authority that has issued any Permit in the manner required by each such Governmental Authority of Lessee's occupancy of the Leased Property. Lessor shall also retain the right to enforce any Warranties assigned in the name of Lessee if an Event of Default exists. Lessor hereby agrees to execute and deliver, at Lessee's sole expense, such further documents, including powers of attorney, as Lessee may reasonably request in order that Lessee may have the full benefit of the assignment effected or intended to be effected by this paragraph (d). Upon the termination of this Lease, to the extent, if any, still in effect, the Warranties and Permits shall automatically revert to Lessor. The foregoing provision of reversion shall be self-operative and no further instrument of reassignment shall be required. In confirmation of such reassignment, Lessee shall, at its sole expense, execute and deliver promptly any certificate or other instrument which Lessor may reasonably request. Any monies collected by Lessee under any of the Warranties if an Event of Default exists shall be held in trust by Lessee and promptly paid over to Lessor. If and when such Event of Default is cured, Lessor shall promptly pay over said monies to Lessee. 2.Term. (a)Subject to the provisions hereof, Lessee shall have and hold the Leased Property for a term (the "Basic Term") which shall begin on the Commencement Date and end at midnight on the Basic Term Expiration Date unless sooner terminated or extended as hereinafter expressly provided. (b)So long as no Event of Default exists on the last day of the Basic Term or any Renewal Term, Lessee, at Lessee's option, may elect to renew the Term for one (1) or two (2) or three (3) additional terms of five (5) years (each a "Renewal Term", and collectively the "Renewal Terms"); provided however, Lessee may not elect to renew the Term for any given Renewal Term unless it. has renewed the Term for all prior Renewal Terms.
